Appellant was indicted and convicted in the circuit court of Attala County of the crime of uttering a forged instrument and sentenced to the penitentiary for a term of ten years. From that judgment he prosecutes this appeal.
The evidence in this case not only showed the guilt of the appellant beyond a reasonable doubt and to the exclusion of every other reasonable hypothesis, but went further and was so overwhelming against the appellant that a verdict of not guilty would have indicated bias on the part of the jury in favor of the appellant. In such cases all errors are harmless unless they go to the extent of amounting to a denial of some constitutional right of the defendant. There is no such contention in this case. The fundamentals of a criminal prosecution were complied with. The errors complained of, if well founded, were harmless. The violation of a constitutional right can not be harmless error. Jones v. State, 97 Miss. 269, 52 So. 791. But other errors, if harmless, are not ground for reversal. Wexler v. State, 167 Miss. 464,142 So. 501; Calicoat v. State, 131 Miss. 169, 95 So. 318; Flowers v. State, 101 Miss. 108, 57 So. 226.
Affirmed.